Citation Nr: 0730219	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a lung disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to March 
1977, and was also a member in the Army Reserve starting in 
June 1978.  There is no contention that there was any 
pertinent development in the Reserve time related to the 
instant claim.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2005, this case was remanded by the Board for additional 
development.  Substantial compliance having been completed, 
the case has been returned to the Board.

The veteran had perfected an appeal for the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a June 2006 rating decision, the RO 
awarded service connection for PTSD.  Thus, this issue is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that any current lung disability is related 
to service.  


CONCLUSION OF LAW

Lung disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in November 2001, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was asked to submit evidence to VA pertaining to 
his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The November 2001 notification letter did 
not include the last two elements; however, the Board finds 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in the June 2006 statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, photocopies of photographs, service 
personnel records, and service medical records.  A VA 
examination was provided in connection with this claim.  The 
Board finds that VA has made reasonable efforts to assist the 
veteran in obtaining evidence.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II. Service Connection

The veteran asserts that he has a lung disability caused by 
exposure to smoke and chemicals while serving on active duty 
in the United States Marine Corps.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran has a continuing lung disability that was incurred or 
aggravated by active military service.  Citations issued by 
the Secretary of the Navy and the Department of State show 
that in 1975 the veteran and other Marine Security Guards 
were involved in an effort to repulse attacks by more than 
2,000 demonstrators at an embassy.  According to the veteran, 
and one citation, riot control gas was used in this 
operation.  Based on the above, the Board finds that there is 
sufficient evidence to show an in-service occurrence - that 
is, exposure to smoke and chemicals while in service.  The 
Board notes that 38 U.S.C.A. § 1154(b) (West 2002) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

The veteran's service medical records are devoid of any 
treatment for a continuing lung disorder.  Records do show 
that in 1973, the veteran had an upper respiratory infection; 
however, there is no indication that this was anything but 
acute and transitory; without lasting effects.  His March 
1977 discharge examination shows that at that time he had a 
normal clinical evaluation of his lungs and chest.  The 
examiner reported no defects pertaining to the lungs.  
Shortly after the veteran's discharge from active service 
with the Marine Corps, he joined the Army Reserve.  The 
veteran's Reserve entry examination in June 1978 shows a 
normal clinical evaluation of the lungs and chest, with no 
defects noted pertaining to the lungs.  At this examination, 
the veteran reported that he did not have and had not had any 
shortness of breath, pain or pressure in the chest, or 
chronic cough.  He did report having pneumonia when he was 
22.  The Board notes that the competent evidence shows that 
the veteran turned 22 in August 1977, approximately 5 months 
after his separation from active military service.  The Board 
gives the findings of the examiners and the veteran's 
subjective reports of medical history high probative value as 
they were made contemporaneous to service and medical 
examination.  

It is also significant to note that the chest X-rays in 
service did not reveal other than normal findings.  
Examination reports note no abnormality in service and on 
examination in 1978.

The Board is aware of a November 1991 treatment note, in 
which a private physician notes that the veteran has a 
history of teargas exposure and that "he probably has some 
reduction in his lung function due to this."  The physician 
does not provide a rationale for this opinion.  X-rays done 
at that appointment were reported as negative.  August 1992 
pulmonary function tests showed "some mild airflow 
obstruction," and x-rays from that same month showed 
"[s]mall areas of atelectasis [versus] scarring with lower 
lung fields bilaterally.  Examination is otherwise 
unremarkable."

The veteran was provided a VA examination in April 2006.  The 
examiner noted a review of the veteran's claims file, and 
noted that the veteran had been exposed to various inhaled 
irritants in service.  He also stated that "intense 
exposure" to inhaled irritants could cause acute injury and 
result in chronic respiratory symptoms of reactive airways 
dysfunction.  However, he opined that the veteran's current 
respiratory disorder was not caused by his military 
experience.  He reported that his opinion was based on the 
available medical documentation, including the fact that 
there was no documentation even as late as 1978 of 
respiratory problems, related treatment, or symptomatology.  
In coming to this conclusion, the examiner noted the 
veteran's relevant medical history with sufficient detail.  
The examiner specifically noted and considered the private 
physician's opinion stating that the veteran probably had 
some reduction in lung function due to teargas exposure.  In 
spite of this statement, and the veteran's assertions, the 
examiner still came to the conclusion that the veteran's 
current respiratory disorder was not caused by his military 
experience.  This opinion weighs heavily against the claim as 
the examiner took into account the relevant evidence, 
including a contradictory opinion, and provided adequate 
reasons supporting his opinion against the veteran's claim.    

In a September 2007 Appellant's Post-Remand Brief, the 
veteran's representative argued that the Board should give 
the veteran's assertions more weight than the April 2006 VA 
examiner's opinion because the opinion is based on a lack of 
records.  The veteran's representative further asserted that 
the veteran's service medical records are incomplete.  The 
National Personnel Records Center has indicated that all 
available service medical records have been mailed to VA.  It 
is impossible for the Board to determine if it has every 
single medical record for a veteran, and the Board notes that 
it has numerous service medical records on file for the 
veteran.  Most importantly, the veteran's March 1977 
separation examination, and June 1978 entry examination (into 
the Army Reserve) are of record and show findings which are 
against the veteran's claim.  The VA examiner's opinion is 
based in part on evidence showing normal clinical evaluations 
and subjective reports, by the veteran, of no symptoms 
following his exposure to riot gas, and not based simply on a 
lack of records.  The Board finds the VA examiner's opinion 
to be adequate and based on competent evidence, rather than a 
lack thereof.   

The veteran has stated that he has a lung disability as a 
result of smoke and chemical exposure.  The Board does not 
doubt the sincerity of the veteran's belief that he developed 
a lung disability as a result of his service.  The veteran 
could render an opinion as to having shortness of breath, or 
any other common symptom of a lung disability, while he was 
in service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  More importantly, 
during the veteran's active service, and shortly after, he 
denied symptoms associated with a lung disability.  At the 
same time, medical professionals reported normal clinical 
evaluations of the veteran's lungs and chest.  The only 
competent medical evidence on file from the time of the 
veteran's active service and shortly thereafter is against 
the veteran's claim, and his current assertions.  The Board 
finds the veteran's statements made during service more 
credible than his current assertions, as these statements 
were made contemporaneous with service, as opposed to many 
years thereafter, and they are supported by the competent 
medical evidence.  

In sum, the preponderance of the competent evidence is 
against a finding of any continuing lung disability beginning 
in service, and a nexus between the post service diagnosis of 
a lung disability and service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a lung disability is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


